DETAILED ACTION
1.	Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 9, 11, 12, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheeler et al. (US 2015/0309670 A1).

In regard to claim 1, Wheeler discloses a method for navigating user interfaces, the method comprising: 
causing, on a user interface presented on a display device, a plurality of tile interfaces to be presented, wherein a first tile interface of the plurality of tile interfaces is presented in a visual manner that indicates that the first tile interface is currently highlighted, and wherein each tile interface of the plurality of tile interfaces corresponds to a media content item that is available for presentation on the display device (Fig. 2C, Paragraph 0023, and Paragraph 0049 lines 7-11: tile interface corresponding to media assets are displayed with one of them highlighted. Specifically, in view of a current input being a ‘down’ command, media identifier element 214 is highlighted); 
causing a menu icon that corresponds to a menu interface for accessing options related to a media content item corresponding to the highlighted first tile interface to appear in a region within the highlighted first tile interface in response to determining that the first tile interface has been highlighted, wherein the menu interface is inactive from being selected (Fig. 1A elements 110, 112, and 116, Fig. 2C element 218, Paragraph 0039 lines 1-3 and 11-14, Paragraph 0041, Paragraph 0049 lines 1-3 and lines 7-17, and Paragraph 0050: a menu element 218 is presented with respect to the highlighted tile interface, specifically media identifier element 214, in response to media identifier element being highlighted. Although not illustrated, the menu element 218 can be positioned such that it overlays the highlighted tile interface, as described in Par. 0039 lines 11-14, and therefore in a region within the media identifier element 214. The presented menu element 218 is not selectable until a further input is provided to highlight the menu element 218, and therefore is inactive from being selected); 
receiving, via an input device associated with the display device, a first directional input from a group of possible directional inputs after the menu icon has been presented in the region within the highlighted first tile interface, wherein the first directional input is a command in an opposing direction from a current input (Fig. 1A element 108, Fig. 2B, Fig. 2C, Paragraph 0042, and Paragraph 0050 lines 5-6: after the menu element is presented a directional input is received. Specifically, an ‘up’ direction input is received. As previously indicated, the current input is ‘down’ as that is the input utilized to highlight media identifier element 214. Accordingly, the ‘up’ input received after the menu element is presented is in an opposing direction from a current input, ‘up’ opposed to ‘down’);
determining whether the first directional input is a predetermined directional input from the group of possible directional inputs that causes the menu icon to become selectable; in response to determining that the first directional input is the predetermined directional input from the group of possible directional inputs that causes the menu icon to become selectable in which the first directional input is the command in the opposing direction from the current input, activating the menu icon that causes the menu icon from being inactive from being selected to being selectable (Fig. 1A elements 110 and 112, Fig. 2D, Paragraph 0047 lines 1-4, and Paragraph 0050 lines 1-6: determined that the ‘up’ input causes menu element 218 to be highlighted and highlighting the menu element 218); 
upon causing the menu icon to become selectable, receiving an indication that the menu icon has been selected via the input device (Paragraph 0050 lines 8-12: select input on highlighted menu element to reveal menu option elements); 
causing the menu interface for accessing the options related to the media content item corresponding to the highlighted first tile interface to be presented (Fig. 1B element 118, Fig. 2D elements 230a, 230b, and 230c, and Paragraph 0050 lines 6-12: menu option elements are displayed); 
receiving, via the input device, the first directional input for a second time (Fig. 1B element 120, Fig. 2D, and Paragraph 0052 lines 1-4 and lines 7-11: another directional input is provided including the specific “up” directional input); 
and in response to receiving the first directional input for the second time, switching from navigating the options in the menu interface to navigating the plurality of tile interfaces in the user interface in which a second tile interface of the plurality of tile interfaces is highlighted, wherein the second tile interface is located in a position relative to the first tile interface that corresponds to the first directional input (Fig. 1B element 122, Fig. 2D, Fig. 2E, and Paragraph 0052 lines 7-11: a tile interface in the up direction is highlighted in response to the another specific “up” directional input).

In regard to claim 2, Wheeler discloses receiving, via the input device, a second directional input (Fig. 1A element 108 and Paragraph 0042 lines 1-6: method can loop back and receive another directional input) 
wherein the predetermined directional input corresponds to a selection of an up command on the input device (Paragraph 0050 lines 3-6: the predetermined directional input was an “up” input); 
and in response to determining that the second directional input is not the predetermined directional input from the group of possible directional inputs that causes the menu icon to become selectable, causing a third tile interface of the plurality of tile interfaces to be presented, wherein the third tile interface is located in a position relative to the first tile interface that corresponds to the second directional input (Fig. 1A elements 110 and 112, Paragraph 0045 lines 1-14, and Paragraph 0047 lines 5-6: the directional input does not cause a menu item to be highlighted but another tile interface element to the right in response to a “right” directional input. Further, if there are no selectable elements presented in the direction, a next set or a next page of selectable elements are presented).  

In regard to claim 9, Wheeler discloses wherein the options related to the media content item include an option to add the media content item to a queue of media content items for playback at a later time (Paragraph 0041 lines 14-17: option to add to queue of media assets).

In regard to claims 11, 12, and 19, system claims 11, 12, and 19 correspond generally to method claims 1, 2, and 9, respectively, and recite similar features in system form, and therefore are rejected under the same rationale.

In regard to claim 21, medium claim 21 corresponds generally to method claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2015/0309670 A1) and further in view of Querre (US 2006/0262218 A1).

In regard to claim 3, while Wheeler teaches the first tile interface presented in the visual manner that indicates that the first tile interface is highlighted and the menu icon that corresponds to the menu interface is presented, they fail to show the determining that a predetermined duration of time has elapsed since the first tile interface was presented in the visual manner that indicates that the first tile interface is currently highlighted, wherein the menu icon that corresponds to the menu interface is presented in response to determining that the predetermined duration of time has elapsed, as recited in the claims.  Querre teaches an interface similar to that of Wheeler.  In addition, Querre further teaches
remaining on a highlighted item for several seconds in order to present options with respect to the highlighted item (Fig. 3, Paragraph 0033 lines 7-8, and Paragraph 0034 lines 10-12).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Wheeler and Querre before him before the effective filing date of the claimed invention, to modify the first tile interface presented in the visual manner that indicates that the first tile interface is highlighted and the menu icon that corresponds to the menu interface is presented taught by Wheeler to include the remaining on a highlighted item for several seconds in order to present options with respect to the highlighted item of Querre, in order to obtain determining that a predetermined duration of time has elapsed since the first tile interface was presented in the visual manner that indicates that the first tile interface is currently highlighted, wherein the menu icon that corresponds to the menu interface is presented in response to determining that the predetermined duration of time has elapsed.  One would have been motivated to make such a combination as a simple substitution. Substituting Wheelers seemingly immediate display of the menu icon when an item is highlighted with Querres delayed approach would predictably result in a technique for displaying the menu icon for a highlighted item. Further, delaying the presenting of the menu icon would have advantages such as avoiding the repeated display of the menu icon if the user is quickly navigating through the items therefore avoiding unnecessary processing.       

In regard to claim 13, system claim 13 correspond generally to method claim 3 and recites similar features in system form, and therefore is rejected under the same rationale.

5.	Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2015/0309670 A1) and further in view of Thorsander et al. (US 2017/0364218 A1) hereinafter referred to as Thor.

In regard to claim 4, while Wheeler teaches the first tile interface presented in the visual manner that indicates that the first tile interface is highlighted and the menu icon that corresponds to the menu interface is presented, they fail to show the determining that a press and hold gesture has been received from the input device while the first tile interface was presented in the visual manner that indicates that the first tile interface is currently highlighted, wherein the menu icon that corresponds to the menu interface is presented in response to determining that the press and hold gesture has been received, as recited in the claims.  Thor teaches an interface similar to that of Wheeler.  In addition, Thor further teaches
receiving a press and hold gesture with respect to a highlighted item in order to present options with respect to the highlighted item (Paragraph 0134 and Paragraph 0135: initiated by holding down on an already marked item for 350ms). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Wheeler and Thor before him before the effective filing date of the claimed invention, to modify the first tile interface presented in the visual manner that indicates that the first tile interface is highlighted and the menu icon that corresponds to the menu interface is presented taught by Wheeler to include the receiving a press and hold gesture with respect to a highlighted item in order to present options with respect to the highlighted item of Thor, in order to obtain determining that a press and hold gesture has been received from the input device while the first tile interface was presented in the visual manner that indicates that the first tile interface is currently highlighted, wherein the menu icon that corresponds to the menu interface is presented in response to determining that the press and hold gesture has been received.  One would have been motivated to make such a combination as a simple substitution. Substituting Wheelers seemingly immediate display of the menu icon when an item is highlighted with Thors user action approach would predictably result in a technique for displaying the menu icon for a highlighted item. Further, the combination would have the advantage that the menu icon would not steal attention from the focused item before the user actively chooses to bring about the menu icon. 

In regard to claim 14, system claim 14 correspond generally to method claim 4 and recites similar features in system form, and therefore is rejected under the same rationale.

6.	Claims 5, 6, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2015/0309670 A1) and further in view of Bagga et al. (US 2016/0142783 A1).

In regard to claims 5 and 6, while Wheeler teaches options related to the media content items and further teaches any suitable menu options can be presented as menu options and selecting a particular menu option can cause a device executing process to perform any suitable action (Paragraph 0054), they fail to show the wherein the options related to the media content item include an option to indicate that the media content item is not of interest to a user of the display device and in response to determining that the option to indicate that the media content item is not of interest to the user of the display device, updating the plurality of tile interfaces presented on the user interface based on the indication that the media content item is not of interest to the user of the display device, as recited in the claims. Bagga teaches media assets similar to that of Wheeler. In addition Bagga further teaches
a dislike option with respect to a media asset, where when the media asset is disliked, its presentation is removed from a listing and replaced by another (Paragraph 0139 lines 19-22).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wheeler and Bagga before him before the effective filing date of the claimed invention, to modify the options related to the media content items taught by Wheeler to include the dislike option with respect to a media asset, where when the media asset is disliked, its presentation is removed from a listing and replaced by another of Bagga, in order to obtain wherein the options related to the media content item include an option to indicate that the media content item is not of interest to a user of the display device and in response to determining that the option to indicate that the media content item is not of interest to the user of the display device, updating the plurality of tile interfaces presented on the user interface based on the indication that the media content item is not of interest to the user of the display device.  It would have been advantageous for one to utilize such a combination as providing menu options for known actions with respect to media items. As Wheeler teaches any suitable menu options can be presented as menu options and selecting a particular menu option can cause a device executing process to perform any suitable action, one skilled in the art would recognize that other undisclosed menu options are applicable and would look to those options available in the prior art. Accordingly, one skilled in the art would recognize that the options of Bagga would be applicable to that of Wheeler as both are directed towards providing options with respect to media items. Further, the combination would allow a user more control over the presentation of content items by allowing the user to express their interest and cause the interface to adjust accordingly, thereby personalizing the interface to the tastes of the user and ultimately improving the user experience. 

In regard to claims 15 and 16, system claims 15 and 16 correspond generally to method claims 5 and 6, respectively, and recite similar features in system form, and therefore are rejected under the same rationale.
 
7.	Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2015/0309670 A1) and further in view of Chaudhri et al. (US 2012/0311443 A1).

In regard to claims 7 and 8, while Wheeler teaches options related to the media content items and further teaches any suitable menu options can be presented as menu options and selecting a particular menu option can cause a device executing process to perform any suitable action (Paragraph 0054), they fail to show the wherein the options related to the media content item include an option to add the media content item to a group of media content items associated with a user account of a user of the display device and in response to receiving a selection of the option to add the media content item to the group of media content items, causing a playlist interface to be presented, wherein the playlist interface prompts a selection of a first group of media content items from a plurality of groups of media content items to add the media content item, as recited in the claims.  Chaudhri teaches media content items similar to that of Wheeler.  In addition, Chaudhri further teaches 
options for a media item include an option for adding the media item to a playlist, where when the option is selected, a playlist interface is presented for selection of a playlist to add the media item to (Paragraph 0013, Paragraph 0021 lines 1-2, and Paragraph 0022 lines 8-17).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wheeler and Chaudhri before him before the effective filing date of the claimed invention, to modify the options related to the media content items taught by Wheeler to include the an option for adding the media item to a playlist, where when the option is selected, a playlist interface is presented for selection of a playlist to add the media item to of Chaudhri, in order to obtain wherein the options related to the media content item include an option to add the media content item to a group of media content items associated with a user account of a user of the display device and in response to receiving a selection of the option to add the media content item to the group of media content items, causing a playlist interface to be presented, wherein the playlist interface prompts a selection of a first group of media content items from a plurality of groups of media content items to add the media content item.  It would have been advantageous for one to utilize such a combination as providing menu options for well-known and typically provided actions with respect to media items. Playlists and adding media item to playlists are well-known in the state of the art and have been for some time. One would recognize that the playlist option taught by Chaudhri is obvious with respect to the options of Wheeler simply because it is well-known and routinely provided with respect to media items. Further, as Wheeler teaches any suitable menu options can be presented as menu options and selecting a particular menu option can cause a device executing process to perform any suitable action, one skilled in the art would recognize that other undisclosed menu options are applicable and would look to those options available in the prior art. Accordingly, one skilled in the art would recognize that the options of Chaudhri would be applicable to that of Wheeler as both are directed towards providing options with respect to media items.  
 
In regard to claims 17 and 18, system claims 17 and 18 correspond generally to method claims 7 and 8, respectively, and recite similar features in system form, and therefore are rejected under the same rationale.

8.	Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2015/0309670 A1) and further in view of Goldeen et al. (US 2018/0278988 A1).

In regard to claim 10, while Wheeler teaches options related to the media content items and further teaches any suitable menu options can be presented as menu options and selecting a particular menu option can cause a device executing process to perform any suitable action (Paragraph 0054), they fail to show the wherein the options related to the media content item include an option to indicate that the media content item contains inappropriate content, as recited in the claims.  Goldeen teaches media content items similar to that of Wheeler.  In addition, Goldeen further teaches 
options for a media item include an option for flagging as inappropriate (Fig. 25 and Paragraph 0090).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wheeler and Goldeen before him before the effective filing date of the claimed invention, to modify the options related to the media content items taught by Wheeler to include the an option for an option for flagging as inappropriate of Goldeen, in order to obtain wherein the options related to the media content item include an option to indicate that the media content item contains inappropriate content.  It would have been advantageous for one to utilize such a combination as providing menu options for known actions with respect to media items. As Wheeler teaches any suitable menu options can be presented as menu options and selecting a particular menu option can cause a device executing process to perform any suitable action, one skilled in the art would recognize that other undisclosed menu options are applicable and would look to those options available in the prior art. Accordingly, one skilled in the art would recognize that the options of Goldeen would be applicable to that of Wheeler as both are directed towards providing options with respect to media items.  

In regard to claim 20, system claim 20 correspond generally to method claim 10 and recites similar features in system form, and therefore is rejected under the same rationale.

Response to Arguments
9.	The arguments regarding the prior art rejections have been fully considered but are moot in view of the claim amendments and new grounds of rejection. 
The prior art rejections have been slightly modified to address the amended subject matter and therefore considered new grounds.
	It is argued that  [the portions of Wheeler cited by the Examiner do not disclose the amended features of "causing a menu icon that corresponds to a menu interface for accessing options related to a media content item corresponding to the highlighted first tile interface to appear in a region within the highlighted first tile interface in response to determining that the first tile interface has been highlighted, wherein the menu interface is inactive from being selected." Rather, the Examiner states that Wheeler describes "a menu element 218 [that] is presented with respect to the highlighted tile interface." (Office Action, page 3.) This is unlike applicant's amended claims which recite "a menu icon that corresponds to a menu interface for accessing options related to a media content item corresponding to the highlighted first tile interface" and that "appear[s] in a region within the highlighted first tile interface in response to determining that the first tile interface has been highlighted, wherein the menu interface is inactive from being selected." (Emphasis added.) 
For at least the reasons discussed above, the cited portions of Wheeler do not disclose the method of claim 1. Independent claim 1 is, therefore, allowable. Similarly, independent claims 11 and 21, which recite similar features as independent claim 1, are allowable for at least the same reasons that independent claim 1 is allowable], see pgs. 3-4 of the Remarks dated 7/13/2022. The examiner respectfully disagrees. 
	In Wheeler, starting from Fig. 2B, a ‘down’ command is received to navigate the highlighting from element 208 to element 214. As illustrated in Fig. 2B, menu element 218 is displayed with respect to highlighted element 208 and not with respect to element 214.  As shown in Fig. 2C, in response to element 214 being highlighted, menu element 218 is displayed with respect to element 214.  Further, as explicitly recited in Par. 0039 lines 1-3, “…process 100 can cause a menu element to be presented in association with the highlighted media identifier element…”. Further, as explicitly recited in Par. 0041 lines 14-17 and lines 31-33, “…the menu options can include an option for adding the media asset corresponding to the associated media identifier element to a queue of media assets to be presented…” and “…the associated media identifier element can be the last media identifier element that was highlighted…”. Further, as explicitly recited in Par. 0039 lines 12-14, “a position at which the menu element is presented can be a position such that the menu element overlays the associated media identifier element…”.  Accordingly, Wheeler discloses causing a menu icon that corresponds to a menu interface for accessing options related to a media content item corresponding to the highlighted first tile interface to appear in a region within the highlighted first tile interface in response to determining that the first tile interface has been highlighted. As shown in Fig 2C, the presented menu element is not highlighted and therefore not currently selectable. As indicated in Par. 0050, a directional input is required in order for the menu item to be highlighted before becoming selectable. This is illustrated in Fig. 2D where the menu element 218 is highlighted in response to another directional input. Therefore, as illustrated in Fig. 2C, the menu item 218 is considered inactive from being selected because it has not yet been highlighted by another directional input. Therefore, Wheeler further discloses wherein the menu interface is inactive from being selected.  

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173